DETAILED ACTION
Status of the Claims
	Claims 1, 4-12, 15-18, 22, 25-27 and 29-33 are pending in the instant application. Claims 25-27 and 29-33 have been withdrawn based upon Restriction/Election. Claims 1, 4-12, 15-18, and 22 are being examined on the merits in the instant application.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 07/31/2015, the filing date of the U.S. Provisional Application No. 62/199,455. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 4-12, 15-18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected as being indefinite because the claim recites “the hydrophobic immunotherapeutic agent being conjugated to the hydrophilic compound via a linkage which is labile in vivo, the linkage being selected so that the hydrophobic immunotherapeutic agent is released in vivo in an immunotheraputically active form from the plurality of amphiphilic compounds of the nanostructures more slowly than the compounds of the chemotherapeutic agent are released from the nanostructures.” (lines 13-18) which is unclear because “the chemotherapeutic agent” in line 18 can be the same as the interactive domain where “the chemotherapeutic agent” such as paclitaxel can be “physically loaded” and/or conjugated such that the paclitaxel is the interactive domain (instant claims 5 & 16 each reciting “the interactive domain comprises at least one of […] paclitaxel […].” Thus, the claim is unclear in terms of claimed release because the claim does not specify which of “the chemotherapeutic agent(s)” are released more quickly than the conjugated immunotherapeutically active agent. Appropriate clarification is required.
	Claim 4 is rejected as being indefinite because the claim recites: “wherein the hydrophobic immunotherapy agent affects programmed cell death protein, indoleamine-pyrrole 2,3-dioxygenase, […] or B7 homolog3(B7-H3).” in lines 1-4. It is unclear what “affects programmed cell death protein, indoleamine-pyrrole 2,3-dioxygenase, […] or B7 homolog3(B7-H3).” exactly what Applicants intend to limit. Particularly the claim could be read as “affects programmed cell death protein, affects programmed cell death indoleamine-pyrrole 2,3-dioxygenase, etc.” or “affects programmed cell death protein, affects indoleamine-pyrrole 2,3-dioxygenase, etc.”. Appropriate clarification is required.
	Claim 5 recites the limitation "the therapeutic agent" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites the limitation "the therapeutic agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 12 recites the limitation "the therapeutic agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 16 recites the limitation "the therapeutic agent" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 5 and 16 each recite “comprises at least one of […]” followed by a Markush grouping of alternatives where the term “‘Comprising’ is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.” MPEP 2111.03-I, and is inconsistent with a Markush grouping of alternatives (MPEP §2173.05(h)). Appropriate clarification is required.
	Similarly, claims 6-7, 17 and 18 each recite “comprises at least one […]” followed by a Markush grouping of alternatives where the term “‘Comprising’ is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.” MPEP 2111.03-I, and is inconsistent with a Markush grouping of alternatives (MPEP §2173.05(h)). Appropriate clarification is required.
	The dependent claim(s) are rejected as depending from and doing nothing to clarify the issue(s) identified above.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 4-12, 15-18, and 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Design and Evaluation of a PEGylated Lipopeptide Equipped with Drug-Interactive Motifs as an Improved Drug Carrier,” 20141; The AAPS Journal, Vol. 16, No. 1, pp. 114-124) in view of Dalgleish (“Rationale for combining immunotherapy with chemotherapy,” 2015; Future Medicine Ltd.; Immunotherapy, Vol. 7, Iss. 3,  pp. 309-316), Mautino et al. (“Abstract 491: NLG919, a novel indoleamine-2,3-dioxygenase (IDO)-pathway inhibitor drug candidate for cancer therapy,” Proceedings of the AACR 104th Annual Meeting 20132); Liu et al. (“Micelle-like nanoassemblies based on polymer-drug conjugates as an emerging platform for drug delivery,” 2012, Informa UK, Ltd.; Expert Opinion on Drug Deliver, Vol. 9, No. 7, pp. 805-822); Selleck (https://www.selleckchem.com/products /nlg919.html; 4/5/2014) and Hu et al. (“Biodegradable amphiphilic polymer-drug conjugate micelles,” 2009, Informa UK, Ltd.; Expert Opinion on Drug Deliver, Vol. 6, No. 10, pp. 1079-1090).
Applicants Claims
	Applicant claims a formulation for codelivery of a chemotherapeutic agent and a hydrophobic immunotherapeutic agent, different from the chemotherapeutic agent, comprising: compounds of the chemotherapeutic agent physically loaded into nanostructures formed by a plurality of amphiphilic compounds via mixing the compound of the chemotherapeutic agent with the amphiphilic compounds in an aqueous medium, the amphiphilic compounds being formed by conjugating the hydrophobic immunotherapy agent with a hydrophilic compound, the amphiphilic compounds further comprising an interactive domain comprising at least one interactive moiety which interacts with the chemotherapeutic agent, wherein the interactive domain is further selected so that the plurality of the amphiphilic compounds self-assemble into the nanostructures, the hydrophobic immunotherapeutic agent being conjugated to the hydrophilic compound via a linkage which is labile in vivo, the linkage being selected so that the hydrophobic immunotherapeutic agent is released in vivo in an immunotheraputically active form from the plurality of amphiphilic compounds of the nanostructures more slowly than the compounds of the chemotherapeutic agent are released from the nanostructures (instant claim 1).

Elected Species: Applicant’s election of: (1) NLG-919 as the immunotherapy agent, (2) polyalkylene oxide as the hydrophilic polymer, (3) a fluorenylmethyloxycarbonyl group in the interactive domain (i.e. drug-interactive group), and (4) paclitaxel as the therapeutic agent.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            Zhang et al. teaches that: “In this study, we designed and synthesized a micelle-forming PEG-lipopeptide conjugate with two Fmoc groups located at the interfacial region, and two oleoyl chains as the hydrophobic core. The significance of Fmoc groups as a broadly applicable drug-interactive motif that enhances the carrier–drug interaction was examined using eight model drugs of diverse structures.” (abstract). 
	Zhang et al. teaches a carrier agent formed by conjugating a hydrophobic domain (oleic acid) with polyethylene glycol (a species of polyalkylene oxide) as a hydrophilic compound to form an amphiphilic compound, the amphiphilic compound further comprising an interactive domain comprising at least one interactive moiety 9-fluorenylmethoxycarbonyl (Fmoc) which interacts with a therapeutic agent (see entire document, especially Figure 1 and page 118), where the therapeutic agent is paclitaxel, a chemotherapy agent (abstract)(instant claim 1, a carrier agent & therapeutic agent; instant claims 3-9, 16-18, 22). Given that the carrier agent is to be used as a drug carrier, it would have been obvious to one of ordinary skill in the art at the time of invention to include it in a carrier.
	Regarding  the claim that “the at least one interactive moiety interacts with the therapeutic agent via π-π stacking, hydrophobic interaction or hydrogen-bonding.” (instant claim 11), Zhang et al. teaches that “It has been reported that intermolecular π–π stacking between aromatic rings can effectively cause fluorescence quenching through energy transfer (21). Our data suggest a role of Fmoc/PTX π–π stacking in the carrier/PTX interaction.” (p. 119, col. 2, lines 16-20; Figure 3). Zhang et al. further teaches that “Several mechanisms are likely to be involved in the interactions between the carrier and PTX including hydrophobic/hydrophobic interaction and hydrogen bonding. The Fmoc/PTX π–π stacking shall also contribute significantly to the carrier/PTX interactions as supported by the data from the fluorescence quenching study (Fig. 3).” (p. 123, col. 1, lines 26-31)(instant claim 11).
	Regarding the claimed drug loading capacity (instant claim 12), Zhang et al. teaches that “Compared with an analogue without carrying a Fmoc motif, PEG5000-(Fmoc-OA)2 demonstrated a lower value of critical micelle concentration and three-fold increases of loading capacity for paclitaxel (PTX).” (abstract), and teaches a drug loading capacity (DLC - %) of 15.19 & 11.84 (p. 119, Table 1)(instant claim 12).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of Zhang et al. is that Zhang et al. does not expressly teach: (1) the carrier includes conjugation of a hydrophobic immunotherapy agent, specifically NLG-919; (2) or that the hydrophobic immunotherapy agent is conjugated to the hydrophilic compound via a linkage which is labile in vivo, and selected so that the hydrophobic immunotherapy agent is released in vivo from the plurality of amphiphilic compounds of the nanostructure in a predetermined manner relative to release of the therapeutic agents (i.e. paclitaxel) (instant claim 1), and wherein the hydrophobic immunotherapy agent is released in vivo from the plurality of amphiphilic compounds of the nanostructures more slowly than the release of the plurality of the therapeutic agents (i.e. the paclitaxel is released more slowly than the amphiphilic carrier conjugated NLG-919).
	Zhang et al. does not teach the conjugation of a hydrophobic immunotherapy agent with the hydrophilic compound. However, Dalgleish teaches that immunostimulation via immunotherapy can increase the response of cancer to modalities such as chemotherapy, and thus that chemotherapy and immunotherapy should be used together (see entire document, especially title, abstract, and conclusion at page 313). Mautino et al. teaches that NLG919 is a potent IDO pathway inhibitor suitable for immunostimuation for immunotherapy of cancer (page 2). It would have therefore been obvious to administer NLG919 together with the paclitaxel-containing anticancer composition of Zhang. 
	Liu et al. teaches that micelle-like nanoassemblies based on polymer-drug conjugates as an emerging platform have the potential to achieve medical treatments with enhanced therapeutic effect (abstract). Liu et al. particularly teaches that when hydrophobic low molecular weight drugs are attached to water-soluble polymers through biodegradable or cleavable bonds, polymer--drug conjugates are obtained. Due to the amphiphilicity, the polymer-drug conjugates can self-assemble into micelles or micelle-like nanoassemblies (page 806). This is because water-insoluble drugs directly conjugated to water-soluble polymers can be served as the hydrophobic core of micelles (page 806). Selleck teaches that NLG919 is slightly soluble or insoluble (page 2). Given that the composition of Zhang et al. is already a micelle-forming amphiphile with a hydrophobic domain conjugated to a hydrophilic domain (Figure 1), it would have been obvious to one of ordinary skill in the art at the time of invention to conjugate NLG919 rather than oleic acid to the PEG hydrophilic domain to form the hydrophobic domain while also providing immunostimulatory capability.
	Regarding the limitation (2), Liu et al. teaches the linker/spacer groups known as useful in the context of micelle-like nanoassemblies based on polymer-drug conjugates including peptide, ester, amino acid, amide, disulfide, hydrazone, and carbamate linker/spacer groups (p. 808, Table 2). The instant specification discloses the carrier agent species PEG2K-Fmoc-NLG with a relatively labile ester linkage and PEG2K-Fmoc-NLG(L) with a relatively stable amide linkage (p. 4, [07]; p. 23, [58]) and further teaches hydrazone as a pH sensitive bond (p. 21, [48]). The examiner sees no linker disclosed by Applicants that is not taught by Liu et al. as a suitable liker that would have inherently had the function described by Applicants in limitation (2)(instant claims 1-2). Additionally, Liu et al. further teaches that “In addition, special attention should be paid to the nature of the linker, which conjugates the drug to the polymer. The ideal linkers or spacers need to be stable to prevent drug release prior to reaching the site of pharmacological action and be cleaved to trigger the drug release in a controllable manner in order to exert optimal therapeutic effect.” (p. 818, col. 2, lines 21-27), and that “For clinical application, there is a need to further optimize the properties of the polymer, drug, and linker.” (abstract). Thus, one of ordinary skill in the art would have simply selected a prior-art-known linker and optimized it for the specific polymer-drug conjugate micelle-like nanoassembly in order to provide the best possible patient outcome.
	The examiner further cite Hu et al. also teaching amphiphilic polymer-drug conjugate micelles (see whole document) and specifically teaching that: “It is believed that polymer micelles are much more stable and have stronger mechanical strength than liposomes, but burst drug release cannot be avoided for them because of their dynamic instability. To overcome burst release, it was proposed that drug molecules be chemically combined to an amphiphilic copolymer chain to form a polymer–drug conjugate. As the drug may lose its medical activity in its conjugated state and can restore its medicine activity after being released in its pristine form from the conjugate, this polymer–drug conjugate may be considered as a ‘polymeric prodrug’. In fact, the concept of ‘polymeric prodrug’ was first proposed by Ringsdorf in 1975. In Ringsdorf′s original model, water-soluble macromolecular carriers with functional groups along the backbone were chosen for attaching drugs or spacers. Drug molecules are bound to a macromolecule through a spacer, which can incorporate a predetermined breaking point to ensure release of the drug at the site of interest. Since then, polymer–drug conjugates have become a fast-growing field.” [emphasis added](p. 1080, col. 1, last paragraph). And further that: “As the polymer backbone is non-biodegradable, the polymer–drug linker is critical for drug release and needs a special design to ensure cleavage at a pointed site and in a desired manner.” (p. 1080, col. 2, lines 14-17). Accordingly, the concept of a predetermined release point based on the linker was well-known in this art before the effective filing date of the claimed invention (instant claim 1). And the fact that burst release of a encapsulated drug cannot be avoided and amphiphilic polymer-drug conjugates were developed to overcome this issue clearly suggests that “the hydrophobic immunotherapy agent,” which is conjugated to the amphiphilic polymer, would clearly have “released in vivo from the plurality of amphiphilic compounds of the nanostructures more slowly than the release of the plurality of the therapeutic agents from the nanostructures” (instant claim 2).
	Hu et al. teaches that: “As the polymer backbone is non-biodegradable, the polymer–drug linker is critical for drug release and needs a special design to ensure cleavage at a pointed site and in a desired manner. Second, water-soluble polymers are chosen as drug carriers, because solubility or solubilization is often the first consideration for hydrophobic drugs. By polymer–drug conjugation, water base formulation becomes easy. On the other hand, controlled release of drugs is difficult because the conjugate is dissolved and distributed in blood and fluids all over the body; because of the limited molecular mass and high molecular fluidity and flexibility, the EPR effect is limited for these polymer–drug conjugates.
	Therefore, historically, polymer micelles and polymeric prodrugs (polymer–drug conjugates) are different concepts. Polymer micelles take the shape of nanoparticles but physically encapsulate drug molecules, whereas polymeric prodrugs chemically combine drug molecules and exist in individual molecules. If a biodegradable amphiphilic copolymer is used for drug conjugation, the features of polymer micelles and polymeric prodrugs may be combined to form a brand new drug delivery system, and may lead to a new era of polymer therapeutics.” [emphasis added](p. 1080, col. 2, lines 14-36).
	Given that in the standard approach for including a drug such as a chemotherapeutic drug into a polymer micelle, “the chemotherapeutic agent [is] physically loaded into the nanostructure”, and where Zhang et al. teaches physically loading paclitaxel in a modified polymer micelle including a drug interactive motif that enhances the interaction (“The significance of Fmoc groups as a broadly applicable drug-interactive motif that enhances the carrier–drug interaction was examined using eight model drugs of diverse structures.”, abstract). And Hu et al. teaches conjugation to a polymer (i.e. polymeric prodrug approach, where “Drug molecules are chemically combined to the copolymer, either at the chain ends as pendant groups along the polymer chain.”, p. 1086, item 2), and further that “Compared with simple polymer–drug micelles based on physical encapsulation of drugs in polymer substrates, polymer–drug conjugate micelles show improved release kinetics, especially elimination of burst release at the early stage.” (p. 1085, col. 2, §3, lines 4-7). Thus, it is clear that one of ordinary skill in the art would have reasonably expected that, under physiological conditions such as upon administration to the site of action, the physically loaded drug (e.g. paclitaxel) would have reasonable released more slowly than the chemically conjugated drug species (e.g. the immunotherapy agent NLG919) because the physical release does not require cleavage of a bond. Indeed Liu et al. teaches that: “
Mikhail et al. conjugated DTX to the hydrophobic PCL block of PEG-b-PCL and obtained the polymer--drug conjugate PEG-b--PCL--DTX. Compared with the PEG-b-PCL, the CMC of the PEG-b--PCL--DTX was lower (14.0 mg/L vs 20.6 mg/L), owing to the enhanced hydrophobicity in the core after the conjugation of DTX. DTX was physically loaded into the PEG-b--PCL--DTX micelles using the dry-down method. The concentration of DTX could reach about 12 mg/mL which stranded for an 1840-fold increase in the water solubility of the drug. The in vitro release studies showed that, during the first 3 h, the release of DTX from PEG-b--PCL--DTX micelles was rapid and represented the release of physically encapsulated DTX, but was slower than that of DTX-loaded PEG-b-PCL micelles, which might be ascribed to the improved compatibility between free DTX and the core. Core-conjugated DTX was released in the subsequent 1 week and exhibited the sustained release behavior.” [emphasis added](p. 813, col. 1, §2.2.3, 2nd paragraph)(instant claim 1: “the hydrophobic immunotherapeutic agent being conjugated to the hydrophilic compound via a linkage which is labile in vivo, the linkage being selected so that the hydrophobic immunotherapeutic agent is released in vivo in an immunotheraputically active form from the plurality of amphiphilic compounds of the nanostructures more slowly than the compounds of the chemotherapeutic agent are released from the nanostructures.”).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce amphiphilic compound micelle or micelle-like nanoparticle including known amphiphilic species for cancer therapy using a drug such as paclitaxel, as suggested by Zhang et al., and to further include an anti-cancer immunotherapy drug, as suggested by Dalgleish, the anti-canter immunotherapy drug being an IDO pathway inhibitor such as NLG-919, as suggested by Mautino et al., and conjugated to the hydrophobic part of the amphiphilic compound as suggested by Liu et al. and Selleck, and further to select a suitable linker such as an ester or amide for the specific polymer-drug conjugate micelle-like nanoassembly in order to provide the best possible patient outcome.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention in view of the ordinary level of skill in the art and the teachings of the cited prior art. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
	In response to Applicants position that “no single prior art reference cited by the Examiner or any combination of such references discloses or suggests conjugation of a hydrophobic immunotherapeutic agent with a hydrophilic compound into an amphiphilic compound of the presently claimed formulations […].” (p. 10, lines 4-7), the rejection is not based anticipation or obviousness in view of a single reference, therefore Applicants argument is not convincing. 
	Applicant argues that “Although it is highly desirable to effect codelivery of such therapies, prior to the presently claimed invention, there was no system or methodology via which chemotherapy and immunotherapy agents could be co-delivered in an efficient and effective manner. In addition, prior to the present invention, there were no reports of codelivery strategies that provide for relatively rapid release of chemotherapy drugs followed by slow release of IDO inhibitors.” (p. 10, 3rd paragraph). And that: “At the time of the present invention, and unlike the hydrophobic and hydrophilic domains of Zhang et al., conjugates of immunotherapeutic drugs such as NLG919 were not known to form amphiphilic conjugates with hydrophilic polymers such as PEG which are capable of self-assembly in aqueous medium to fom1 nanostructures such as micelles capable of delivery of a hydrophobic compound such as a chemotherapeutic agent.” (p. 18-22). And further that: “unlike amphiphilic compounds formed from hydrophobic anticancer/chemotherapeutic drugs such as paclitaxel (PTX), docetaxel (DTX), doxorubicin (DOX), and camptothecin (CPT), conjugation of immunotherapy drugs such as NLG919 with a hydrophilic polymer/oligomer such as PEG did not result in micelles or micelle-like nanostructures into which compounds/drugs could be effectively loaded.” (p. 11, lines 24-28). And further that: “the present inventors have discovered that upon incorporation of the claimed drug interactive group, stable nanostructures were formed into which a therapeutic agent or drug could be loaded.” (p. 12, lines 1-3).
	In response the examiner argues that the Zhang et al. reference teaches that upon incorporation of the claimed drug interactive group (Fmoc), stable nanostructures were formed into which a therapeutic agent (Paclitaxel) or drug could be loaded. And further that one of ordinary skill in the art would have recognized that NLG919 is a chemical compound that could have been combined with an amphiphilic polymer for drug delivery (Hu et al. teaching that conjugation to a polymer (i.e. polymeric prodrug approach, where “Drug molecules are chemically combined to the copolymer, either at the chain ends as pendant groups along the polymer chain.”, p. 1086, item 2), that is, NLG919 is a drug molecule that can be chemically combined with the amphiphilic copolymer, e.g. as a pendant group as in Zhang et al., for a polymeric prodrug approach in micelle drug delivery. Additionally, it was clearly known, before the time of the claimed invention, that immunotherapy drugs such as checkpoint inhibitors would have been combined with traditional chemotherapeutics in order to kill the cancer cells (e.g., Dalgleish teaching that “in recent years it has become apparent that there is a real potential for combining these modalities for at least an additive, if not a synergistic, effect.” “these modalities” being immunotherapeutic agents and chemotherapeutic agents, p. 309, cols. 1-2, particularly col. 2, lines 6-9).
 	Applicants further argue that: “ unlike the polymer-drug conjugates of Hu, immunotherapy agents such as NLG9 l 9 were not known to and, in fact, do not self-assemble into nanostructures such as micelles in the absence of the drug interactive domain of the amphiphilic compounds hereof.” (p. 12, lines 16-19).
	In response the examiner argues that the Zhang et al. reference teaches that upon incorporation of the claimed drug interactive group (Fmoc), stable nanostructures, and therefore “the absence of a drug interactive domain” is not a deficiency of the primary reference.
	Applicants further argue that: “the novel amphiphilic compounds extend the concept of a drug interactive domain as disclosed in Zhang et al. beyond incorporation into amphiphilic polymeric compounds known to self-assemble to form nanostructures/micelles to compounds/conjugates which were not previously known to self-assemble to form nanostructures/micelles.” (p. 13, lines 1-5). And further that: “immunotherapy agents had not previously been incorporated into self-assembling amphiphilic compounds and were not known to assemble into nanostructures/micelles when conjugated with a hydrophilic polymer, […].  no prior art reference cited by the Examiner or any combination of such references discloses or suggests conjugation of a hydrophobic immunotherapeutic agent with a hydrophilic compound into an amphiphilic compound of the presently claimed carrier agent […].” (p. 13, lines 21-27).
	In response the examiner argues that the rejection is based upon a combination of references including Zhang et al. which clearly teaches “Micelles are attractive delivery systems for hydrophobic drugs due to their small size and the ease of application. However, the limited drug loading capacity and the intrinsic poor stability of drug loaded formulations represent two major issues for some micellar systems. In this study, we designed and synthesized a micelle-forming PEG-lipopeptide conjugate with two Fmoc groups located at the interfacial region, and two oleoyl chains as the hydrophobic core. The significance of Fmoc groups as a broadly applicable drug-interactive motif that enhances the carrier–drug interaction was examined using eight model drugs of diverse structures.”; Dalgleish et al. which teaches that: “in recent years it has become apparent that there is a real potential for combining these modalities for at least an additive, if not a synergistic, effect.” “these modalities” being immunotherapeutic agents and chemotherapeutic agents, p. 309, cols. 1-2, particularly col. 2, lines 6-9, and thus clearly suggesting the obviousness of the combination of a traditional chemotherapeutic such as paclitaxel with an immunotherapy agent such as NLG919; Hu et al. clearly teaching that the strategy of physically combining a drug with  micelle as well as a prodrug (i.e. chemically combining, or conjugating, a drug to the amphiphilic polymer of the polymer micelle) were both known and Li et al. teaching suitable labile bonds such as ester or amide bond for conjugating such drug molecules to the amphiphilic polymer. Thus, the combination of cited references clearly suggest producing an amphiphilic polymer micelle including both physically combined drug (traditional approach) and conjugated drug prodrug approach in order to better control the release profile of the drug(s) and provide the best patient outcomes in cancer treatment, the chemotherapeutic agent provided to kill cancer cells and the immunotherapy agent “suitable for the treatment of immunosuppression associated with cancer.” (Mautino et al.).
Response to Declaration under 37 CFR §1.132 of Song Li:
	 Applicants comments in the declaration filed under 37 CFR §1.132 on 02/11/2021 have been fully considered and are not seen as supporting of the claimed subject matter because the claims are generic to numerous species of carrier agent(s). 	Regarding the claim of high loading capacity (item 7) appears to be in view of instant claim 12 which is clearly rendered obvious by Zhang et al. teaching “Compared with an analogue without carrying a Fmoc motif, PEG5000-(Fmoc-OA)2 demonstrated a lower value of critical micelle concentration and three-fold increases of loading capacity for paclitaxel (PTX).” (abstract), and teaches a drug loading capacity (DLC - %) of 15.19 & 11.84 (p. 119, Table 1).
	 Regarding the claimed carrier agent including a linker which is labile in vivo, this in a feature that is well-known in the prior art (see, e.g. Hu et al. teaching the concept of prodrugs as it applies to amphiphilic micelles (p. 1080, col. 1 last paragraph), and the specific linker disclosed in the instant Application are not seen as different and therefore distinct over the prior art (see, e.g. Liu et al. teaching different linker groups in Table 2 (p. 808)).
	Regarding Applicants comments in items 9-11, the instantly rejected claims are directed to compositions of matter that include broad claim language directed at a carrier agent comprising a plurality of amphiphilic compounds and a therapeutic agent. Therefore the comments in items 9-11 are not considered commensurate with the instantly rejected claims and cannot be relied upon for supporting the patentability the rejected claims.
	Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997).  Applicant is reminded that the submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself.  In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 15-18, and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 19-25 of U.S. Patent No. 9,855,341 in view of Dalgleish, Mautino et al., Liu et al., Selleck and Hu et al. (as cited above).
With regard to claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 15, 16, 17, 18, and 22, U.S. Patent No. 9855341 teaches a formulation containing a carrier agent formed by conjugating a hydrophobic compound with polyethylene glycol as a hydrophilic compound (claims 1 and 6) to form an amphiphilic compound (see, for example claim 14, where the carrier agent forms a micelle). The carrier agent further comprises an interactive domain comprising at least one interactive moiety (Fmoc) which interacts with a therapeutic agent, where the therapeutic agent is paclitaxel, a chemotherapy agent (claims 9 and 13). U.S. Patent No. 9855341 does not teach the conjugation of a hydrophobic immunotherapy agent with the hydrophilic compound. However, Dalgleish teaches that immunostimulation via immunotherapy can increase the response of cancer to modalities such as chemotherapy, and thus that chemotherapy and immunotherapy should be used together (see entire document, especially title, abstract, and conclusion at page 313). Mautino teaches that NLG919 is a potent IDO pathway inhibitor suitable for immunostimuation for immunotherapy of cancer (page 2). It would have therefore been obvious to administer NLG919 together with the paclitaxel-containing anticancer composition of Zhang. Liu teaches that micelle-like nanoassemblies based on polymer--drug conjugates as an emerging platform have the potential to achieve medical treatments with enhanced therapeutic effect (abstract). Liu particularly teaches that when hydrophobic low molecular weight drugs are attached to water-soluble polymers through biodegradable or cleavable bonds, polymer--drug conjugates are obtained. Due to the amphiphilicity, the polymer-drug conjugates can self-assemble into micelles or micelle-like nanoassemblies (page 806). This is because water-insoluble drugs directly conjugated to water-soluble polymers can be served as the hydrophobic core of micelles (page 806). Selleck teaches that NLG919 is slightly soluble or insoluble (page 2).  It would have been obvious to one of ordinary skill in the art at the time of invention to conjugate NLG919 rather than the hydrophobic compound of U.S. Patent No. 9855341 to the PEG hydrophilic domain of U.S. Patent No. 9855341 to form the hydrophobic domain while also providing immunostimulatory capability.
With regard to claim 2, the conjugation is via a linkage that is labile in vivo (U.S. Patent No. 9855341 claim 1). Alternatively, with regard to claim 2, as described above, Liu particularly teaches that when hydrophobic low molecular weight drugs are attached to water-soluble polymers through biodegradable or cleavable bonds, i.e., linkages that are labile in vivo, polymer--drug conjugates are obtained. It would have therefore been obvious to use such a linkage in the composition of the rejection.
With regard to claim 11, given that the carrier agent is substantially identical in structure to that claimed with regard to the components, especially the compound interactive domain, it would necessarily provide the claimed interactions.
With regard to claim 12, given that the carrier agent is substantially identical in structure to that claimed with regard to the components, especially the compound interactive domain, it would necessarily provide the claimed loading capacity.
With regard to claims 23 and 24, given that the carrier agent is intended to carry the paclitaxel, it would have been obvious to one of ordinary skill in the art at the time of invention to include paclitaxel in the formulation.
Response to Arguments:
	Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
	Applicants argue that “U.S. Patent No. 9,855,341 is similar to Zhang in that it discloses an amphiphilic, micellular carrier in which an interactive domain comprising at least one interactive moiety (for example, Fmoc) interacts with a therapeutic agent to enhance loading of the therapeutic agent. The hydrophobic compound of the amphiphilic carrier of U.S. Patent No. 9,855,341 is the chemotherapeutic compound farnesylthiosalicylic acid (FTS) or a derivative thereof. Like Zhang, U.S. Patent No. 9,855,341 does not disclose or suggest the use of a hydrophobic immunotherapy agent with the hydrophilic compound to form an amphiphilic carrier. For the reasons set forth above, U.S. Patent No. 9,855,341 cannot be combined with Dalgleish, Mautino, Liu, and/or Selleck to render the presently claimed invention obvious.”  (p. 15, last paragraph).
	The examiner has responded to Applicants arguments above, and the argument(s) are not convincing as they apply to the ODP rejection over claims of US 9,855,341, for the reasons set forth above.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muller et al. (“Inhibition of indoleamine 2,3-dioxygenase, an immunoregulatory target of the cancer suppression gene Bin1, potentiates cancer chemotherapy,” 2005, NPG; Nature Medicine, Vol. 11, No. 3, pp. 312-319) is cited an suggesting that “Bin1 loss promotes immune escape in cancer by deregulating IDO and that IDO inhibitors may improve responses to cancer chemotherapy.” (see whole document, particularly the abstract).
	Claims 1, 4-12, 15-18 and 22-24 are pending and have been examined on the merits. Claims 1, 4-12, 15-18, and 22 are rejected under 35 U.S.C. 112(b); claims 1, 4-12, 15-18 and 22-24 are rejected under 35 U.S.C. 103, and claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,855,341. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619   			/TIGABU KASSA/                                                                        Primary Examiner, Art Unit 1619                                                                                                                                
            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Published online 27 November 2013.
        2 Apr 6-10, 2013 Washington, DC, Published April, 2013.